Title: From John Roane to James Monroe, 8 August 1823
From: Roane, John
To: Monroe, James


                        Dear Sir,
                         King Wm Cty
                            Va
                            Augst 8th 1823
                        
                    With Mr Thos J. OFlaherty, who, will forward this introductory note, accompanying his own application to be considered a candidate for the office of professor of languages in the central College of Va I have been several years acquainted—His exhibits will afford, the best testimony of his qualification, & sure I am, all who have witnessed his mode of instruction, will admit his competency to that object—Understanding you are one of the trustees, & believing it your uniform disposition to advance merit, let it spring from whence it may; I venture to recommend Mr O.F as not only fit for such an appointment, but willing to pass through any enquiry, the board may deem necessary to ascertain that fitness—Whatever aid you may think proper to afford in obtaining the office, or giving a fair competition therefor, will be acknowledged a favour confered onYour friend & obdt servt
                        John Roane
                    